SCHEDULE A to the Investment Advisory Agreement (as amended on March 16, 2012 to add Orinda SkyView Macro Opportunities Fund) Series or Fund of Advisors Series Trust Annual Fee Rate Orinda SkyView Multi-Manager Hedged Equity Fund 2.30% of the first $1 billion of the Fund’s average daily net assets; 2.25% thereafter. Orinda SkyView Macro Opportunities Fund 2.30% of the Fund’s average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess By: /s/ Craig M. Kirkpatrick Name: Douglas G. Hess Name: Craig M. Kirkpatrick Title: President Title: President A-1
